ACCEPTED
                                                                                                                  03-14-00698-CV
                                                                                                                          7493195
                                                                                                      THIRD COURT OF APPEALS
                                                                                                                  AUSTIN, TEXAS
                                                                        9600 ESCARPMENT BLVD., STE. 745, PMB 34
                                                                                                           10/22/2015 11:27:35 AM
                                                                                      AUSTIN, TEXAS 78749-1983 JEFFREY D. KYLE
                                                                                     TELEPHONE: (512) 288-3200             CLERK
                                                                                      FACSIMILE: (512) 288-3202


James N. Willi † *                                                                   †
                                                                                         Registered U.S. Patent Attorney
jwilli@willi.com
                                                                             ‡
                                                                                                  FILED IN
                                                                                 Board Certified – Civil Appellate Law
               †‡                                                                    3rd COURT OF APPEALS
Tracy J. Willi                                                                    Texas Board of Legal Specialization
twilli@willi.com
                                                                                            AUSTIN, TEXAS
                                                                                   10/22/2015
                                                                                     *
                                                                                                 11:27:35
                                                                                     Licensed Professional    AM
                                                                                                           Engineer

                                                                                           JEFFREY D. KYLE
                                            October 22, 2015                                    Clerk
Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, TX 78711-2547

Re:        Case No. 03-14-00698-CV, Shamark Smith Limited Partnership, Sharon D. Marcus, and
           Paul J. Smith v. Martin Longoria, filed in the Third Court of Appeals in Austin, Texas.

Dear Mr. Kyle:

       This letter confirms that Tracy J. Willi will present oral argument on behalf of the
Appellants in the above-referenced matter on November 4, 2015, at 9:00 a.m.

           Thank you for your assistance.


                                                   Sincerely,


                                                   /s/ Tracy J. Willi
                                                   Tracy J. Willi

Cc via efs:

           James David Walker
           P.O. Box 41
           Milano, TX 76556
           walker@2appeal.com

           Attorney for Martin Longoria